In the United States Court of Federal Claims
           Nos. 17-1189L, 17-1191L, 17-1194L, 17-1195L, 17-1206L, 17-1215L, 17-1216L
            17-1232L, 17-1235L, 17-1277L, 17-1303L, 17-1300L, 17-1332L, 17-1390L,
            17-1374L, 17-1391L, 17-1392L, 17-1393L, 17-1396L, 17-1397L, 17-1398L,
                                             17-1399L
                                      Filed: October 2, 2017

**************************************
Y AND J PROPERTIES, LTD.,                       *
individually and on behalf of all other         *
persons similarly situated,                     *
        Plaintiffs,                             *
                                                *
BRYANT BANES, NEVA BANES,                       *
CARLTON JONES, AND NB RESEARCH, *
INC., on behalf of themselves and others        *
similarly situated,                             *
        Plaintiffs,                             *
                                                *
MATTHEW SALO AND GABRIELA SALO,*
on behalf of themselves and all other similarly *
situated persons and entities,                  *
        Plaintiffs,                             *
                                                *
ANGELA BOUZERAND, WAYNE                         *
PESEK, AMY PESEK, AND FRED PAUL *
FRENGER, individually and on behalf of all *
other similarly situated,                       *
        Plaintiffs,                             *
                                                *
VAL ANTHONY ALDRED, HAGAN                       *
HAMILTON HEILIGBRODT, WILLIAM                   *
LANGE KRELL, JR., BEVERLY FECEL                 *
KRELL, AND SHAWN S. WELLING,                    *
appearing individually and on behalf of         *
all persons similarly situated,                 *
        Plaintiffs,                             *
                                                *
KENNETH LEE SMITH AND                           *
CONSTANCE SMITH,                                *
        Plaintiffs,                             *
                                                *
GARNER TIP STRICKLAND, IV AND                   *
MEGAN K. STRICKLAND,                            *
        Plaintiffs,                             *
                                                *
BONNIE CLARK GOMEZ AND                      *
JORGE L. GOMEZ,                             *
     Plaintiffs,                            *
                                            *
VIRGINIA MILTON AND ARNOLD                  *
MILTON, on behalf of themselves and all     *
other similarly situated persons,           *
        Plaintiffs,                         *
                                            *
CHRISTINA MICU, and all others              *
similarly situated,                         *
        Plaintiffs,                         *
                                            *
ANTHONY ARRIAGA, et al.,                    *
    Plaintiffs,                             *
                                            *
WAYNE HOLLIS, JR. AND PEGGY                 *
HOLLIS, individually and on behalf of all   *
other similarly situated,                   *
        Plaintiffs,                         *
                                            *
BASIM MOUSILLI,                             *
     Plaintiff,                             *
                                            *
HENRY DE LA GARZA AND RANDY                 *
DE LA GARZA,                                *
     Plaintiffs,                            *
                                            *
SANDRA JACOBSON, et al.,                    *
    Plaintiffs,                             *
                                            *
MARTHA POLLOCK,                             *
    Plaintiff,                              *
                                            *
ALVIN S. DEJONG, Trustee of The Alvin       *
DeJong Exempt Trust,                        *
      Plaintiff,                            *
                                            *
MARY KHOURY,                                *
    Plaintiff,                              *
                                            *
GERARDO REYES,                              *
    Plaintiff,                              *
                                            *

                                                2
VANESSA VANCE,                        *
    Plaintiff,                        *
                                      *
LISA ERWIN,                           *
      Plaintiff,                      *
                                      *
MARYAM JAFARNIA,                      *
      Plaintiff,                      *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
      Defendant.                      *
                                      *
**************************************


Michael D. Sydow, The Sydow Firm, Houston, Texas, Counsel for Plaintiff.

Bryant Steven Banes, Neel, Hooper & Banes, PC, Houston, Texas, Counsel for Plaintiffs.

Jay Edelson, Edelson PC, Chicago, Illinois, Counsel for Plaintiffs.

Thomas M. Fulkerson, Fulkerson Lotz LLP, Houston, Texas, Counsel for Plaintiffs.

Douglas Robert Salisbury, Potts Law Firm, LLP, Houston, Texas, Counsel for Plaintiffs.

Christopher Stephen Johns, Johns, Marrs, Ellis & Hodge LLP, Austin, Texas and Houston,
Texas, Counsel for Plaintiffs.

Eric Reed Nowak, Harrell & Nowak, New Orleans, Louisiana, Counsel for Plaintiffs.

Rand P. Nolen, Fleming, Nolen & Jez, L.L.P., Houston, Texas, Counsel for Plaintiffs.

Charles W. Irvine, Irvine & Conner, LLC, Houston, Texas, Counsel for Plaintiffs.

Timothy Micah Dortch, Cooper & Scully, PC, Dallas, Texas, Counsel for Plaintiffs.

Clayton A. Clark, Clark, Love & Hutson, G.P., Houston, Texas, Counsel for Plaintiffs.

Howard L. Nations, Nations Law Firm, Houston, Texas, Counsel for Plaintiff.

David Charles Frederick, Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C., Washington,
D.C., Counsel for Plaintiffs.

Erwin Armistead Easterby, Williams, Kherkher, Hart, Boundas, LLP, Houston, Texas, Counsel
for Plaintiffs.


                                                   3
Kurt B. Arnold, Arnold & Itkin, LLP, Houston, Texas, Counsel for Plaintiff.

Chris Alan Montgomery, Montgomery Law Firm, Colville, Washington, Counsel for Plaintiff.

Noah Michael Wexler, Houston, Texas, Counsel for Plaintiffs.

Jacqueline Camille Brown, United States Department of Justice, Environmental and Natural
Resources Division, Washington, D.C., Counsel for the Government.

                                                       ORDER

       Pursuant to the court’s October 2, 2017 Order, the court will convene a status conference
on Friday, October 6, 2017 at 10:00 AM (CST) in Courtroom 11-B in the United States District
Court for the Southern District of Texas, 515 Rusk Street, Houston, Texas 77002.

        In preparation for the October 6, 2017 status conference, counsel may want to review the
attached Orders issued by the United States District Court for the Eastern District of New York
and the United States District Court for the District of New Jersey in cases related to Hurricane
Sandy.1 Although those cases did not concern a Fifth Amendment Takings Clause claim, some of
the procedures adopted therein may be of interest. Counsel should be aware that, unlike the district
courts, the United States Court of Federal Claims does not have magistrate judges.

        IT IS SO ORDERED.

                                                            s/ Susan G. Braden
                                                            SUSAN G. BRADEN
                                                            Chief Judge




        1
         For a more complete list of Orders filed in these cases, see In Re Hurricane Sandy Cases 14mc41, UNITED
STATES DISTRICT COURT – EASTERN DISTRICT OF NEW YORK, https://www.nyed.uscourts.gov/re-hurricane-sandy-
cases-14mc41, and Hurricane Sandy Cases, UNITED STATES DISTRICT COURT – DISTRICT OF NEW JERSEY,
http://www.njd.uscourts.gov/hurricane-sandy-cases.

                                                           4
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 1 of 21 PageID #:
                                    1894

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------)(
                                                                         ORDER
  IN RE HURRICANE SANDY CASES
                                                                         14MC41
  -------------------------------------------------------------)(
  THIS DOCUMENT APPLIES TO:

  ALL RELATED CASES

  ------------~------------------------------------------------)(
                                     CASE MANAGEMENT ORDER NO. 1

                                                  INTRODUCTION

          On October 29, 2012, the weather event officially designated as Hurricane Sandy made

  landfall in southern New Jersey, causing severe damage to several states along the East Coast from

  Florida to Maine. 1 The storm surge struck New York City, causing property damage in excess of

  $50 billion, leaving many people homeless and without power.

          Currently, more than 800 actions have been filed by property owners in the United States

  District Court for the Eastern District of New York against various insurers and more cases are

  expected. The Board of~ Judges has appointed a committee, consisting of three magistrate judges

  (the "Committee"), to recommend procedures to ensure proper case filing and relation practices, to

  establish a plan for expedited discovery, and to facilitate the efficient resolution of these matters in

  a manner designed to avoid duplication of effort and unnecessary expense. Nothing in this Case

  Management Order is intended to slow the resolution of any case. Individual cases that are at an

  advanced stage should not be delayed needlessly as a result of this Order, and counsel are

  encouraged to employ their own resources in attempting to resolve these cases.

          In an effort to explore possible ways in which these matters may be managed more


          1
           Hurricane Sandy One Year Later, FEMA, http://www.fema.gov/hurricane-sandy.

                                                             1
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 2 of 21 PageID #:
                                    1895

  effectively, the Committee requested certain basic data about the pending cases from plaintiffs'

  counsel and obtained written submissions from both plaintiffs' and defendants' counsel setting

  forth their positions on the best ways to organize and streamline case management. On February 5,

  2014, the Committee met with counsel representing all parties to these cases to solicit input and

  suggestions.

         In entering this Case Management Order, the Committee is cognizant of the various

  interests that need to be balanced here. On the one hand, the Court must ensure that victims of the

  storm, many of whom were rendered homeless for a time and who niay be left without the

  necessary records or access to qualified contractors to effect repairs, receive an expeditious review

  of their claims, while at the same time, safeguarding insurers from meritless or inflated claims. As

  the letters filed by counsel demonstrate, however, there is no universal approach that will facilitate

  a speedy and fair resolution to these cases. The Court has taken certain steps to ease the burden and

  expense upon the litigants and the Court. For example, the Court entered consolidated pro hac vice

  orders eliminating the need for out-of-district counsel to file such motions for every case. In

  addition, with the approval of the Board of Judges, the Court enters the following Order:



  I.     Appointment of Liaison Counsel

         In order to conduct future case management activities more efficiently, the Committee

  hereby designates Liaison Counsel to assist the Court in coordinating the efforts of all parties.

         A. Plaintiffs' Liaison Counsel -The Committee has designated Tracey Rannals Bryan of

  Gauthier Houghtaling & Williams, and Javier Delgado of Merlin Law Group as Plaintiffs' Liaison

  Counsel. Plaintiffs' Liaison Counsel shall forward to all plaintiffs' counsel any communication

  that is designated by the Court as non-case specific.

         B. Defendants' Liaison Counsel -The Committee has designated Gerald J. Nielsen of


                                                     2
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 3 of 21 PageID #:
                                    1896

  Nielsen, Carter & Treas, LLC, and Jared T. Greisman of White Fleischner & Fino, LLP as

  Defendants' Liaison Counsel. Defendants' Liaison Counsel shall forward to all defendants'

  counsel any communication that is designated by the Court as non-case specific.



  II.    Misjoinder of Plaintiffs

         As an initial matter, the Committee's review of the cases that have been filed to date has

  revealed that there remain a number of "mass joinder" cases, where plaintiffs joined large groups of

  property holders in one complaint, 2 with the only common factor being that the property owners

  held insurance policies with the same insurance company. The Committee has identified a number

  of these misjoined cases that are listed in Exhibit A attached hereto. Several district judges, sua

  sponte, dismissed similar complaints without prejudice to refiling, based upon their determination

  that the plaintiffs were impermissibly joined. See. e.g., Funk v. Allstate Ins. Co., No. 13 CV 5933

  (JS) (GRB) (E.D.N.Y. Dec. 13, 2013); Dante v. National Flood Ins. Program, No. 13 CV 6297

  (NG) (RER) (E.D.N.Y. Nov. 21, 2013).

         Accordingly, IT IS HEREBY ORDERED that within 14 days of the date ofthis Order,

  counsel shall dismiss all plaintiffs except the first named plaintiff in each misjoined action listed in

  Exhibit A hereto, without prejudice to refiling in accordance with this Order's Case Relation Rule

  set forth below.

         IT IS FURTHER ORDERED that within 14 days of this Order, the parties shall provide the



         2
           In its submission to the Committee, plaintiffs' counsel suggested that not only would it be
  "convenient and efficient" to proceed by joining the plaintiffs in this manner, but that "it would
  also result in a considerable savings to the parties in terms of filing fees." No. 14-MC-41, Entry
  65. This Court has previously ruled that plaintiffs cannot avoid paying statutorily-mandated filing
  fees through improper mass joinder. See In re BitTorrent Adult Film Copyright Infringement
  Cases, Nos. 11 CV 3995, 12 CV 1147, 12 CV 1150, 12 CV 1154, 2012 WL 1570765, at *12-13
  (E.D.N.Y. July 24, 2012), report and recommendation adopted sub nom. Patrick Collins. Inc. v.
  Doe 1, 288 F.R.D. 233 (E.D.N.Y. 2012).

                                                     3
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 4 of 21 PageID #:
                                    1897

   Committee with a list of any additional cases (not listed in Exhibit A) in which plaintiffs continue

   to be joined improperly solely because they share a common defendant, and dismiss all but the first

   named plaintiff in those cases in accordance with this Order.



   Ill.    Relation and Consolidation of Cases

          In soliciting filings from counsel, the Committee directed counsel to "file a letter in

   accordance with Local Rule 50.3.1(d) (the "Case Relation Rule"), explaining how counsel proposes

   to group the cases." To date, no attorney has proposed a comprehensive plan for relating the cases

   and several have specifically opposed relation or consolidation of any cases. Notwithstanding these

   positions, the Committee has determined that, based on the information available, one subgroup of

   cases will benefit from relation to a single judicial officer.

           A.      Cases Relating to the Same Property

           In a number of instances, multiple cases have been filed relating to the same property, most

  often where the property is insured under separate policies, such as wind and flood damage policies

   ("Common Property Cases"). The Committee has compiled a preliminary list of Common Property

   Cases, attached as Exhibit B to this Order.

          Although some counsel have opposed relation or consolidation of the Common Property

   Cases, the Committee, after careful consideration, has determined that there would be a significant

   savings of judicial resources if multiple cases relating to the same property were assigned to the

   same district judge and magistrate judge under the Case Relation Rule. Damages to a particular

   structure, edifice or property may involve common questions of fact which potentially could be

   resolved by joint inspections and experts. Relating the cases that deal with a single property to the

   same judges may also eliminate the risk of inconsistent determinations.

          The Committee makes no recommendation with regard to the question of whether any of


                                                       4
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 5 of 21 PageID #:
                                    1898

   the Common Property Cases should be otherwise consolidated for purposes of discovery and/or

   trial. That decision will be left to the assigned judges.

            Accordingly, IT IS HEREBY ORDERED that within 14 days of the date of this Order, all

   cases relating to the same property, listed in Exhibit B hereto, shall be deemed related under the

   Case Relation Rule, and assigned to the district judge and magistrate judge currently assigned the

   lowest docket nuinber. 3

            IT IS FURTHER ORDERED that within 14 days of this Order, the parties shall provide the

   Committee with a list of any other Common Property Cases (not listed in Exhibit B) that should be

   related in accordance with this Order.



            B.     Cases Subject to Certain Common Defenses

            Counsel for defendants have identified several state law claims common to many of

   plaintiffs' cases, which defendants contend should be dismissed, including, inter alia, state law

   claims alleging bad faith or negligent claims handling, certain forms of relief, such as punitive

   damages, treble damages, and/or attorneys' fees, and requests for jury trial. A number of district

   judges have already dismissed such claims, finding that the allegations are not viable under New

   York law. See. e.g .. Funk v. Allstate Ins. Co., No. 13 CV 5933 (JS) (GRB) (E.D.N.Y. Dec. 13,

   2013); Dufficy v. Nationwide Mut. Fire Ins. Co., No. 13 CV 6010 (SJF) (AKT) (E.D.N.Y. Dec. 2,

   2013).

            Rather than require each judge to resolve motions to dismiss such claims, plaintiffs are

   ORDERED within 14 days of the Order to voluntarily withdraw such claims, or if not, submit a

   letter to the assigned judge, explaining the legal basis for continuing to pursue such claims in any



            3
           Counsel should ensure that when relating cases, the cases are filed in the proper courthouse
   in accordance with the Eastern District Division ofBusiness Rule, Local Rule 50.1(d).

                                                       5
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 6 of 21 PageID #:
                                    1899

   particular action.



   IV.     Uniform Automatic Discovery Practices in Sandy Cases

           The parties generally agree that a uniform, automatic discovery procedure should be

   adopted to speed resolution of these matters while also reducing costs for the parties and the

   burdens on the Court. Counsel advise that, in FEMA cases, insurers are compensated based upon

   the total payout such that as long as damages are properly documented, carriers have an incentive to

   pay. Accordingly, rather than waiting for the Court to schedule a Rule 16 conference, the parties

   are directed to disclose certain information in an expedited manner so that the parties can evaluate

   their respective cases. The following discovery schedule shall control the first phase of discovery

   in Hurricane Sandy cases in lieu ofthe initial disclosures required by Federal Rule of Civil

   Procedure 26 to avert the need for a Rule 16 conference in these cases and, in the absence of a

   showing to the contrary, the need to serve document requests and interrogatories.

           A.      Automatic Disclosures by Plaintiffs

                   1.     Within 60 days of the date of this Order (or in the case of subsequently filed

                          cases, within 60 days of the filing of the Answer) unless such information

                          has already been provided or appears on the face of the complaint, plaintiffs

                          in all Hurricane Sandy cases shall provide the following information to

                          defendants' counsel:

                          a      the complete name of each insurer and all policy numbers for each

                                 policy of insurance held by, or potentially benefitting each plaintiff

                                 and/or property on the date of the loss (including without limitation

                                 wind, flood, fire or a combination thereof), and all claims numbers

                                 for any claims made for losses relating to Hurricane Sandy;


                                                     6
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 7 of 21 PageID #:
                                    1900

                    b.     the address of each property for which a loss is claimed;

                    c.     the current address of each plaintiff property owner;

                    d.     an itemized statement of claimed damages for each property,

                           including contents; if the contents claim is no longer in dispute, a

                           statement to this effect must be made;

                    e.     a statement as to whether there have been any amounts paid or

                           offered to be paid under the policy, and if so, the difference claimed

                           in this suit, including an itemization of those items for which plaintiff

                            is making a claim of underpayment and any supporting

                           documentation;

                    f.     if no payments have been made or offered, a statement of the reasons

                           provided by defendant;

                    g.     whether there have been any prior attempts at arbitration or

                           mediation; and

                    h.     identify any other Hurricane Sandy related lawsuits filed or

                           contemplated for that particular property or plaintiff.

              2.    Within 60 days of this Order (or in the case of subsequently filed cases,

                    within 60 days of the filing of the Answer), plaintiffs shall produce to

                    defendants' counsel the following documents:

                    a.     all documents supporting or evidencing the claimed loss, including

                           loss estimates from other insurers, any adjuster's reports, engineering

                           reports, contractor's reports or estimates; photographs, claim log

                           notes, documents relating to repair work performed after Hurricane

                           Sandy, including contracts, bids, estimates, invoices or work tickets


                                               7
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 8 of 21 PageID #:
                                    1901

                           for completed work;

                    b.     all documents reflecting any payments received to date from any

                           insurer, FEMA, or from any other governmental program federal,

                           state or local;

                    c.     with respect to flood damage claims, all documents relied upon by

                           plaintiff as satisfying Proof of Loss requirements and documentation

                           required by SFIP 44 C.F.R. Pt. 61, App.A(l), Art. Vll(J)(3),(4);

                   d.     any written communications exchanged between the insured or

                          insurer relative to the claimed loss, including any proof of loss

                          required by the applicable policy.

        B.   Automatic Disclosure by Defendants

              1.   Within 60 days of the date of this Order (or in the case of subsequently filed

                   cases, within 60 days of the filing of the Answer), defendants in all

                   Hurricane Sandy cases shall provide the following information to plaintiffs:

                   a.     if no payment on the policy has been made or offered, an explanation

                          for the declination of coverage, including but not limited to:

                          1.      any policy exclusions that apply;

                          n.       whether coverage is denied due to non-payment of premiums;

                          m.       ifthere is a dispute as to the nature of the damage incurred

                                   and its coverage under the policy;

                          1v.      if there is a dispute as to the value of the claimed losses, and

                          v.       any other legal basis on which coverage has been denied.

                   b.     if payment on the policy has been made or offered, defendant's

                          understanding of the nature of the dispute;


                                               8
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 9 of 21 PageID #:
                                    1902

                         c.       whether mediation or arbitration has been attempted in the case.

                   2.    Within the same 60.-day period, defendants are ORDERED to provide the

                         following documents and information to plaintiffs' counsel:

                         a.       all non-privileged documents contained in the claims file pertaining

                                  to the subject policy, including any letters of declination of coverage

                                  and notices of nonpayment of premiums;

                         b.       any documentation relating to an assessment of the claimed loss,

                                  including all loss reports and damage assessments, adjuster's reports,

                                  engineering reports, contractor's reports, photographs taken of the

                                  damage or claimed losses, and any other evaluations of the claim;

                         c.       the names and addresses of the adjusters for each claim;

                         d.       all claim log notes;

                         e.       records of payments made to the insured pursuant to the policy;

                         f.       all expert reports and/or written communications that contain any

                                  description or analysis of the scope of loss or any defenses under the

                                  policy.

          Nothing in this Order shall be construed to limit the information to be exchanged in any

   particular case. Counsel for each party is encouraged and expected to provide any information that

   would reasonably be helpful to their adversary in evaluating the case for mediation/arbitration

   purposes. Any information not exchanged during this period cannot be used in the

   mediation/arbitration process. The parties are strongly urged to meet and confer in good faith on

   the exchange of information.




                                                         9
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 10 of 21 PageID #:
                                    1903

           C.       Privilege

           A party shall produce a privilege log for those documents that it is not producing on the

    basis of privilege 14 days prior to the completion of the production described in Section IV above.

    The log should include the author of the document, the recipient of the document, the date of the

    document, and the nature of the privilege asserted.

           Documents for which a privilege is properly asserted include communications between

    counsel and client, documents created in anticipation of litigation, communications between or

    among plaintiffs' counsel, and communications between or among non-insurer defendants'

    counsel, insurer defendants' counsel and their respective clients. Documents routinely prepared in

    the ordinary course of business, including but not limited to adjusters' reports and other expert

    analyses, including draft reports, are not privileged and should be produced.



    V.     Alternative Dispute Resolution

           Within 14 days of the completion of the expedited discovery procedure outlined above, the

    parties are Ordered to submit a Notice of Arbitration in accordance with Local Rule 83.7 in the

    form attached hereto as Exhibit C, or in the alternative, the parties may submit a stipulation in the

    form attached as Exhibit D, consenting to mediation. All arbitrations and mediations are to be

   concluded within three months of submission of the Notice of Arbitration or Consent to Mediation.

   Mediation may, at the discretion of the Court, be conducted by a magistrate judge rather than a

   mediator. Cases that are not resolved through arbitration, mediation, or voluntary settlement will

   be returned to the assigned district judge and magistrate judge for trial.

           Within 14 days ofthe date ofthis Order, Defendants' Liaison Counsel is Ordered to confer

   with defendants' counsel and provide the Committee with a list of commonly occurring legal issues

   and defenses that defendants anticipate, from experience, may arise in a number of these cases,


                                                      10
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 11 of 21 PageID #:
                                    1904

   along with relevant case law or other authority addressing these issues.

         Within 7 days thereafter, Plaintiffs' Liaison Counsel is Ordered to confer with plaintiffs'

   counsel and provide the Committee with any contrary legal authority addressing the issues and

   defenses identified by Defendants' Liaison Counsel, and provide the Committee with any other

   issues that plaintiffs anticipate may arise in these cases.

         While the ultimate determination of any such legal issue or defense may well be fact driven,

   and the outcome of any legal defense or issue will be determined by the individual judge assigned

   to each case, the Committee seeks this information in order to educate and fully prepare our

   mediators and arbitrators with the hope of expediting the settlement process. These submissions

   are intended to be summary in nature and may be made by letter; they are not intended to be full

   briefs on the issues.




           SO ORDERED.

    Dated: Brooklyn, New York
           February 21, 2014

                                                            IS/ CHERYL L. POLLAK
                                                            Cheryl L. Pollak
                                                            United States Magistrate Judge


                                                            IS/ GARYR. BROWN
                                                            Gary R. Brown
                                                            United States Magistrate Judge


                                                            IS/ RAMON E. REYES. JR.
                                                            Ramon E. Reyes, Jr.
                                                            United States Magistrate Judge




                                                       11
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 12 of 21 PageID #:
                                    1905


                                                Exhibit A

                               List of Misjoined Cases by Docket Number 1

    Docket No.

     13-5967 (DLI) (VMS)

     13-5972 (PKC) (LB)

     13-6008 (PKC) (RML)

     13-6009 (CBA) (JMA)

    13-6792 (ARR) (RER)

    13-6873 (NGG) (JMA)

    13-6876 (JS) (ARL)

    13-7209 (ERK) (VVP)

    13-5956 (BMC) (RML)

    13-5962 (KAM) (RLM)

    14-23 (JG) (VMS)

    14-24 (ENV) (MDG)

    13-6001 (ADS) (ARL)

    13-6013 (JFB) (ARL)

    13-6022 (JFB) (WDW)

    13-6273 (LDW) (WDW)

    13-5923 (ADS) (AKT)

    14-110 (JS) (AKT)

           1
            This list was compiled from the spread sheet provided by plaintiffs to the court as of
    January 31, 2014 and may not reflect certain reassignments that may have occurred since that
    date.
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 13 of 21 PageID #:
                                    1906


                                                Exhibit B

                                         List of Related Cases 1•


    Plaintiff      Property                      Defendants                    Docket Nos.

    Israel         10 Suffolk Walk               Allstate                       13-6686 {KAM, JO)
                                                 Occidental Fire                14-23 (JG, VMS)

    Wade           100 East Hudson               Nationwide                    13-7000 (SJF, ARL)
                                                 Hartford                      N/A

    Maiorana       107 Cuba Ave.                 Standard Fire                 13-6926 (WFK, RER)
                                                 Occidental                    14-25 (DLI, CLP)

    Halligan       11 Graham Pl.                 FEMA                          13-6596 (FB, MDG)
                                                 Charter Oak                   13-6013 (JFB, ARL)

    Thomson        111 Hett Ave.                 Narragansett                  13-5968 (FB, VMS)
                                                 Standard Fire                 13-6934 (RRM, CLP)

    Little         115 Oceanside Ave.            Narragansett                  13-5968 (FB, VMS)
                                                 FEMA                          13-6603 (PKC, RML)

    Buckley        12Y2 Neptune Walk             American Bankers              13-6291 (JG, JMA)
                                                 Narragansett                  13-5968 (FB, VMS)

    Faulkener      125 Bedford Ave.              Narragansett                  13-5968 (FB, VMS)
                                                 Selective Ins.                14-170 (JFB, AKT)

    Mastey         13008 Cronston Ave            Allstate                      13-6698 (FJ, RER)
                                                 Narragansett                  13-5968 (FB, VMS)




             1
            This list was compiled from the spread sheet provided by plaintiffs to the court as of
    January 31, 2014 and may not reflect certain reassignments that may have occurred since that
    date.

            ·To the extent that docket numbers on this list, including but not limited to 13-5914, 13-
    5964, 13-5968, 13-6291, 13-6818, 13-5995, and 13-7073, had misjoined plaintiffs as of January
    31, 2014, and thereafter plaintiffs on those dockets were terminated and refiled under new docket
    numbers, counsel should ascertain that the newly filed cases have been properly related to any
    other cases relating to the same property.
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 14 of 21 PageID #:
                                    1907


    Fugelsang   14 Ocean Ave.         FEMA                    13-6373 (JG, VMS)
                                      Univ.No.Am.             13-7209 (ERK, VVP)

    Erber       143-01 Rockaway Bch   FEMA                    13-6592 (ILG, SMG)
                                      Occidental              13-6008 (PKC, RML)

    Baldeo      1431 Pearl St.        FEMA                    13-6579 (ERK, CLP)
                                      Occidental              13-6008 (PKC, RML)

    Sears       156 Reid St           American Bankers        13-6291{]0, JMA)
                                      Narragansett            13-5968 (FB, VMS)

    McDonnell   157 Blackheath Rd     Narragansett            13-5968 (FB, VMS)
                                      Standard Fire           13-6891 (ADS, ORB)

    Arnella     16 Sutton Pl.         Farmington Cas.         14-190 (LDW, AKT)
                                      Travelers               N/A

    Moran       17 Deal Rd            FEMA                    13-6587 (ADS, AKT)
                                      Liberty Mutual          13-7301 (NGG, JO)

    Ryan        172 Reid Ave ..       Foremost Mutual         13-5961 (DLI, RML)
                                      FEMA                    13-6611 (JG, RLM)

    Beaumont    174 Coronodo St ·     Wright Nsl Flood        N/A
                                      Ocean Harbor            13-7073 (SJF, AKT)

    Gallagher   175 Beach 128th St    Narragansett            13-5968 (FB, VMS)
                                      Am. Bankers             13-6291 (JG, JMA)

    Ruggiero    178 Beach 133rd St    Auto Ins. of Hartford   13-5962 (KAM,RLM)
                                      Liberty Mut.            13-7313(RRM,MDG)

    Bennett     18 Beach 221 st St    Liberty Mut.            13-6818 {KAM, CLP)
                                      Liberty Mut. Fire       13-7302 (WFK,RML)

    Connors     180 Beach 123rd St    Ocean Harbor            13-7102 (DLI, JO)
                                      Allstate                13-6656 (FB, RML)

    Downs       19 Doris Lane         Liberty Mut. Fire       13-5957 (CBA, CLP)
                                      First Liberty           13-6792 (ARR, RER)

    McGovern    2Beach 219th St       Standard Fire           13-7019 (NG, JO)
                                      Occidental Fire         14-23 (JG, VMS)
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 15 of 21 PageID #:
                                    1908


    Cloos        203 Bayside Ave.       Wright                  N/A
                                        Universal N.Am.         13-7242 (WFK,RLM)

    Hadef        203 Beach 149th St.    Occidental Fire         14-24 (ENV, MDG)
                                        Allstate                N/A

    Phillips     208 E. 8th Rd          Liberty Mut.            13-7111 (LDW,GRB)
                                        Liberty Mut.            N/A

    Wernick      210 Sportsman Ave.     FEMA                    13-6590 (JFB, WDW)
                                        Narragansett            13-5968 (FB, VMS)

    Farr         21415 12th Ave.        Occidental Fire         14-23 (JG, VMS)
                 214-215 12th Ave.      Standard Fire           13-6981 (SLT, JO)

    Mellett      215 Beach 142d St      Amer. Bankers           14-142 {MKB, RER)
                                        Narragansett            13-5968 {FB, VMS)

    Washington   21620 Rockaway Point   Amer. Bankers           14-208 {MKB, VVP)
                                        Narragansett            13-5968 {FB, VMS)

    Leiner       23 7 Beach 118th St    Everest Nsl             13-5975 {DLI, RLM)
                                        Hartford Ins.           N/A

    Ramey        24 Michigan St         Wright                  N/A
                                        Fireman's Fund          13-5978 (JFB, WDW)

    Stapleton    251 W. Fulton St       Narragansett            13-5968 (FB, VMS)
                                        Wright                  N/A

    Arnella      2525 Cedar St          Auto Ins. of Hartford   14-110 (JS, AKT)
                                        Travelers               N/A

    Ferner       2653 Hewlett Lane      Allstate                13-6767 (JFB, AKT)
                                        Standard Fire           13-6904 (LDW,AKT)

    Mingino      310 Beach 142 St       Farmington Cas.         13-5923 (ADS, AKT)
                                        Standard Fire           13-7024 {RRM, RER)

    Szajt        310 E. Shore Dr.       Narragansett            13-5968 (FB, VMS)
                                        Allstate                13-6737 (LDW,AKT)

    Fields       333 Beach 40th St      Stillwater              13-6994 (ILG, RLM)
                                        Wright                  N/A
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 16 of 21 PageID #:
                                    1909


    Memi          335 Beach I 45th St    Nationwide Mut. Fire     13-6001(ADS, ARL)
                                         Nationwide Prop & Cas.   13-6009 (CBA, JMA)

    Curtis        336 Beach I 48th St    Allstate                 13-6712 (BMC, VVP)
                                         Occidental               13-6008 (PKC, RML)

    McKinney      36 Janet Lane          Allstate                 13-6702 (SLT, VVP)
                                         Narragansett             13-5968 (FB, VMS)

    Febrizio      365 W. Pine            Wright                   N/A
                                         Stillwater               13-6999 (LDW,AKT)

    Hamlet        378 West Pine          Great Lakes Reins.       13-5941 (SJF, ORB)
                                         Wright                   N/A

    Murphy        413 Beach 134th St     FEMA                     13-6606 (SLT, LB)
                                         Narragansett             13-5968 (FB, VMS)

    420 Tenants   420 Shore Rd           Standard Fire            13-5909 (JFB, ORB)
                                         CHUBB                    14-10 (JS, WDW)

    Orzegorski    426 Beach I 38th St    Narragansett             13-5968 (FB, VMS)
                                         Standard Fire            13-6984(RRM,MDO)

    McDonnell     440 Beach 134th St     American Security        14-133 (ARR, RLM)
                                         First Liberty            13-6792 (ARR, RER)

    Rudden        454 Beach 124th St     Standard Fire            13-6897 (JFB, ARL)
                                         Universal No. Am         13-7209 (ERK, VVP)

    Lindon        457 Beach I 24th St    Liberty Mut. Fire        13-7312 (FB, RML)
                                         Liberty Mut. Fire        13-6873 (NOO, JMA)

    Mastey        457 Beach I 45th St    Narragansett             13-5968 (FB, VMS)
                                         Standard Fire            13-7010 (RRM, CLP)

    LaConti       463 E. Penn St.        Narragansett             13-5968 (FB, VMS)
                                         Wright                   N/A

    King          487 A Seabreeze Walk   Standard Fire            13-6951 (SLT, RER)
                                         Farmington Cas.          13-5923 (ADS, AKT)

    Corbett       51 Waterford Rd        Liberty Mut. Fire        13-6022 (JFB, WDW)
                                         American Security        14-124 (SJF, ORB)
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 17 of 21 PageID #:
                                    1910


    Rayner        52 California St     Narragansett             13-5968 (FB, VMS)
                                       Hartford of Midwest      14-173 (SJF, WDW)

    Schlossberg   522 East Fulton St   Nationwide Mut. Fire     13-6001 (ADS, ARL)
                                       Nationwide Mut. Fire     13-7281 (JS, WDW)

    Velez         53 Howard Ave.       Narragansett             13-5968 (FB, VMS)
                                       Wright                   NIA

    Whelan        541Beach 129th St    N aragansett             13-5968 (FB, VMS)
                                       Standard Fire            13-6973 (JG, MDG)

    Courtney      547Beach 127th St    Standard Fire            13-6959 (DLI, RLM)
                                       Universal No. Arne       13-7209 (ERK, VVP)

    Jackson       551 So Ocean Ave.    Narragansett             13-5968 (FB, VMS)
                                       American Security        14-121 (JS, AKT)

    Mason         561 Beach 67th St    Allstate                 13-7013 (PKC,MDG)
                                       American Security        13-6884 (ERK,MDG)
                                       Fed. Emerg. Mgmt.        14-30 (KAM, SMG)

    Fraser        561 W. Bay Drive     Narragansett             13-5968 (FB, VMS)
                                       FEMA                     13-6580 (JFB, ORB)

    Wheellock     569 West Park Ave.   Merrimack Mut.           13-5981 (JFB, ARL)
                                       Fidelity                 13-7004 (ADS, ARL)

    Demic         60 Ocean Ave.        Allstate                 13-6663 (NG, JO)
                                       Liberty Mut.             13-6873 (NGG, JMA)

    Peterson      618 Beach 66th St    Nationwide               13-6009 (CBA, JMA)
                                       Underwriters at Lloyds   13-7306 (MKB,MDG)

    Wolken        68 W. 18thRd         Safeco Ins.              13-5967 (DLI, VMS)
                                       Metro. Prop. & Cas.      13-6273 (LDW,AKT)

    Kyne          683 Highland Pl.     Narragansett             13-5968 (FB, VMS)
                                       American Bankers         13-6291 (JG, JMA)

    7001 E.71st LLP 7001E.71 St        Continental Cas.         13-638 (RJD, SMG)
                                       Chubb                    13-2898{MKB,MDG)
                                       State court Kings Cty    506259/2013
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 18 of 21 PageID #:
                                    1911


    Mussman     77 Oregon St              Narragansett            13-5968 (FB, VMS)
                                          Standard Fire           13-6911 (ADS, ORB)

    Quinn       8 Hastings Rd             Wright                  N/A
                                          Charter Oak Fire        13-6013 (JFB, ARL)
    Dolan       804 Bayside               Safeco                  13-5967 (DLI, VMS)
                                          Standard Fire           13-6974 (NO, JO)

    Salle       81 Buffalo Ave.           Allstate                13-6020 (SJF, ORB)
                                          Allstate                13-6016 (ADS, ORB)

    Brenner     849 Ocean Front           Hartford Ins. Midwest   14-126 (JS, ARL)
                                          Hartford Ins. Midwest   13-5924 (JS, WDW)

    McKnight    85 Ohio Ave.              Narragansett            13-5968 (FB, VMS)
                                          Wright                  NIA
    Hernandez   85 Pearsall St            Fidelity & Deposit      13-6906 (NOO, VVP)
                                          FEMA                    13-6599 (ARR, RER)

    Hommel      905 West Park Ave.        Narragansett            13-5968 (FB, VMS)
                                          Wright                  NIA
    Badamo      910 Lanark Rd             Amer. Security          13-5964 (DLI, VVP)
                                          FEMA                    13-6575 (JO, MDO)
                                          First Liberty           13-6792 (ARR, RER)

    Fox         95 Penna. Ave.            Narragansett            13-5968 (FB, VMS)
                                          Standard Fire           13-6905 (JS, ARL)

    Campbell    979 Bayside               Oenl Cas. of Wise.      13-7263 (NGG, JO)
                                          FEMA                    14-154 (RID, CLP)

    Outtueri    1212 Cross Bay Blvd.      Liberty Mutual          13-6818 (KAM, CLP)
                                          Liberty Mutual Fire     13-7393 (WKF, JMA)

    Duggen      20409 1Oth Ave            Occidental              13-6008 (PKC, RML)
                                          Standard Fire           13-7022 (FB, CLP)

    Carey       130 Beach 128th St.              First Liberty    13-5946 (NO, MDO)
                133-06 Rockaway Beach Blvd.      Narragansett     13-5968 (FB, VMS)


    Nicasio     109-20 Rockaway Beach Blvd.      Wright           N/A
                                                 Wright           NIA
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 19 of 21 PageID #:
                                    1912


                                                        Exhibit C

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -------------------------------------------------------------)(
    IN RE HURRICANE SANDY CASES



                                                                         14MC41
    -------------------------------------------------------------)(
    THIS DOCUMENT APPLIES TO:


    -------------------------------------------------------------)(
    NOTICE DESIGNATING CASE TO COURT ANNE)(ED ARBITRATION

           This case has been designated to participate in the Court Annexed Arbitration Program
    pursuant to Local Civil Rule 83.7(d) wherein money damages only are being sought.

            After the exchange of the first phase of discovery in Hurricane Sandy cases as mandated
    by Case Management Order No. 1, an arbitration hearing will be set. The Arbitrator shall be
    selected from the Court's Panel of Arbitrators. Instructions will be provided when a hearing date
    has been set. It is not anticipated that matters selected for Arbitration will require discovery
    directions. If a dispute arises which requires a ruling on a question related to discovery, you must
    move promptly before the assigned magistrate judge, unless otherwise directed by the Court.
    Attorneys cannot adjourn or change the arbitration hearing date without approval from the Court.

             Requests to Adjourn an Arbitration Hearing: Must be filed as a motion via ECF to the
             assigned district judge or magistrate judge.

             Telephone calls to request adjournment of an Arbitration hearing will not be
             considered. Counsel and pro se litigants should provide the Court with an email address
             for notification purposes.

            You may refer to the. Local Civil Rules for Arbitration of the U.S. District Court, Eastern
    District ofNew York on our web site, www.nyed.uscourts.gov/adr.



    Dated:
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 20 of 21 PageID #:
                                    1913


                                                        Exhibit D

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -------------------------------------------------------------)(
    IN RE HURRICANE SANDY CASES

                                                                          14MC 41


    -------------------------------------------------------------)(
    THIS DOCUMENT APPLIES TO:


    -------------------------------------------------------------)(
    IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties:

    1.      The parties agree to submit their dispute to mediation in lieu of arbitration.

    2.      No party shall be bound by anything said or done during the Mediation, unless either a
            written and signed stipulation is entered into or the parties enter into a written and signed
            agreement.

    3.      The Mediator may meet in private conference with less than all of the parties.

    4.      Information obtained by the Mediator, either in written or oral form, shall be confidential
            and shall not be revealed by the Mediator unless and until the party who provided that
            information agrees to its disclosure.

    5.      The Mediator shall not, without the prior written consent of both parties, disclose to the
            Court any matters which are disclosed to him or her by either of the parties or any matters
            which otherwise relate to the Mediation.

    6.      The mediation process shall be considered a settlement negotiation for the purpose of all
            federal and state rules protecting disclosures made during such conferences from later
            discovery or use in evidence. The entire procedure shall be confidential, and no
            stenographic or other record shall be made except to memorialize a settlement record.
            All communications, oral or written, made during the Mediation by any party or a party's
            agent, employee, or attorney are confidential and, where appropriate, are to be considered
            work product and privileged. Such communications, statements, promises, offers, views
            and opinions shall not be subject to any discovery or admissible for any purpose,
            including impeachment, in any litigation or other proceeding involving the parties.
Case 1:14-mc-00041-CLP-GRB-RER Document 243 Filed 02/21/14 Page 21 of 21 PageID #:
                                    1914


            Provided, however, that evidence otherwise subject to discovery or admissible is not
            excluded from discovery or admission in evidence simply as a result of it having been
            used in connection with this mediation process.

    7.      The Mediator and his or her agents shall have the same immunity as judges and court
            employees have under Federal law and the common law from liability for any act or
            omission in connection with the Mediation, and from compulsory process to testify or
            produce documents in connection with the Mediation.

    8.      The parties (i) shall not call or subpoena the Mediator as a witness or expert in any
            proceeding relating to: the Mediation, the subject matter of the Mediation, or any
            thoughts or impressions which the Mediator may have about the parties in the Mediation,
            and (ii) shall not subpoena any notes, documents or other material prepared by the
            Mediator in the course of or in connection with the Mediation, and (iii) shall not offer
            into evidence any statements, views or opinions of the Mediator.

    9.      The Mediator's services have been made available to the parties through the dispute
            resolution procedures sponsored by the Court. In accordance with those procedures, the
            Mediator represents that he has taken the oath prescribed by 28 U.S.C. 453.         '

    10.     Any party to this Stipulation is required to attend at least one session and as many
            sessions thereafter as may be helpful in resolving this dispute.

    11.    An individual with final authority to settle the matter and to bind the party shall attend the
           Mediation on behalf of each party.



    Dated: - - - - - - -




    Plaintiff                                                    Defendant




    Attorneys for Plaintiff                                      Attorneys for Defendant




    Consented t o : - - - - - - - - - -
                       Mediator
 

                                            IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF NEW JERSEY


    IN RE:

           HURRICANE SANDY CASES                                            STANDING ORDER NO. 14-2



                      There are presently pending in the District of New Jersey

more than 600 civil cases arising out of Hurricane Sandy,1 and

concerning standard flood insurance policies issued pursuant to

the National Flood Insurance Act (“NFIA”), 42 U.S.C. §§ 4001-

4084.                The Court conducted a Public Hearing on March 6, 2014 and

reviewed the submissions by a number of counsel concerning the

case management of these actions.                                           The Court hereby adopts a

Hurricane Sandy Case Management Order (“HSCMO”) to govern all

Hurricane                        Sandy                  cases   involving     standard   flood   insurance

policies sold and administered by participating Write Your Own

(“WYO”)                   Program                    insurance    companies    in   accordance   with   the

National Flood Insurance Program (“NFIP”), a Federal insurance

program administered by the Federal Management Agency (“FEMA”)

pursuant to the NFIA (“WYO actions”), in addition to direct

claims against the Federal Emergency Management Agency (“FEMA”)

under the NFIA (“direct suit”).



                                                            
1
  The Court utilizes the term “Hurricane Sandy” for the October
2012 storm; however, the Court makes no finding with respect to
the precise meteorological categorization of the storm.
                                                                       
                The      HSCMO        reflects        the     Court’s         commitment         to

resolving these cases promptly, fairly, and efficiently, with a

median time from filing to disposition of six (6) months, which

coincides with the District of New Jersey’s overall pace for all

civil    cases     on    its     docket.         All    counsel         and   parties        shall

cooperate with one another and with the Court to achieve this

objective.

               The HSCMO shall be entered in each NFIP and direct

suit action upon the filing of an answer, and shall supersede

all    prior     scheduling       orders       in    the     NFIP       and/or    direct     suit

cases.     Parties may seek an exemption from the application of

the     HSCMO     by     way     of    informal        letter       application         to     the

Magistrate Judge, setting forth, with specificity, good cause to

warrant     the        requested       exemption,           and    stating       whether        the

adversary consents to the requested exemption.                             In the event an

individual       action        sets    forth        claims    for       damages       caused    by

sources    other        than    flooding      (to     include,       without      limitation,

wind, fire, or any combination thereof), but pertaining to the

same    property,        the     cases       shall     be    reassigned          to    the     same

District        Judge     and    Magistrate           Judge       and     consolidated          for

discovery purposes, as set forth in the HSCMO.

               Consequently,          upon    the     Court’s       own    motion      and     with

approval of the Board of Judges of the United States District

Court for the District of New Jersey,

                                                2
          U         Ui    Ft    U)
          hi    H         U     0
          H         U     U)
          U)        H-    U
          H-        U     hi    Ft
          U         U)    U
          H         Ft    U
                               U
          0               U
          U         U)         H
          Ft        U)         U              H
                               U      0
                    U)                        ‘-3
          0         U)    h)   U)
          h-h                  U      txI     H
                         H     U)             cj)
          U)        L.   hi
          U              Ui    U)             0
          hi
          hi                         Ft
          H         U          U     U)       ‘-3
          C)        U    Ft    Ft
                    U                U
          U              H-    0     Ft       H
          U         Ft   Ft                   C’)
          U              H-    U     Ft
                         H           U)
          U)        Ft
     U)             0                U
     0    U
     U)   U              H-
          U)                         U)
          U)                         U
     H                               hi
U)   U)             U          U)    hi
HO   U)                        H     H    -
                                              0
Ft                       H-    Ft    0
H    C)                              U
     0              J    U
00                                   U
U)   cC         Ft                   U
     U)             H-
     H          o        U     U)
U)                       U)          U)
                U              U)    Ci
H                        U)    U
U)              U                    U
                         H-    Ft
H                        Ft    Ft    U)
Cc                       H-          U)
U)                       0
                         U           C)
U)              0                    U
Ft                                   U)
U)              0
                U)       Ft          (C
H                              hi
                         0     U
U)                                   U)
Ft              Ft                   U
C)              U        U)          U
H               U)       H-    U     U
                U        hi    Ft    H
C)              hi       U     H-    U
cC              U        1)    0
U)              U        Ft    U     U
                o              U     U
U)              U              Ft    Ft
                         0
                         Ft    U)    0
                U)       U     Ft    hi
                o        H-    0     U)
                Ft             0     U
                -        U)    U)    hi
 



                             Exhibit A
            HURRICANE SANDY CASE MANAGEMENT ORDER NO. 1

                         TABLE OF CONTENTS

    1.     Applicability of the HSCMO
    2.     Federal Rule of Civil Procedure 16
    3.     Automatic Dismissals of Certain Claims
    4.     Automatic Discovery Procedure
    5.     Statements of Contentions
    6.     Additional Written Discovery
    7.     Depositions of Fact Witnesses
    8.     Motions to Amend
    9.     Expert Witnesses
    10.    Discovery Motions
    11.    Extensions of Time
    12.    Initial Case Management Conference
    13.    Dispositive Motions
    14.    Alternative Dispute Resolution
    15.    Joint Final Pretrial Orders
    16.    Notice and Opportunity to Inspect
    17.    Discovery Confidentiality Orders
    18.    Motions to Appear pro hac vice
    19.    Telephonic Appearances
    20.    Liaison Counsel
    21.    Consolidation with other Hurricane Sandy cases



      1.   Applicability of the HSCMO

          This Hurricane Sandy Case Management Order No. 1
(“HSCMO”) governs all Hurricane Sandy cases involving standard
flood insurance policies sold and administered by participating
Write Your Own (“WYO”) Program insurance companies in accordance
with the National Flood Insurance Program (“NFIP”), a Federal
insurance program administered by the Federal Management Agency
(“FEMA”) pursuant to the National Flood Insurance Act (“NFIA”),
42 U.S.C. §§ 4001-4084 (“WYO action”), in addition to direct
claims against the Federal Emergency Management Agency (“FEMA”)
pursuant to the NFIA (“direct suit”). The HSCMO shall supersede
all prior orders concerning NFIP and/or direct suit actions. If
a party requests to be exempted from the application of the
HSCMO, the party shall submit an informal letter application to
the Magistrate Judge within fourteen (14) days of entry of the

                                  
HSCMO, setting forth, with specificity, good cause to warrant
the requested exemption, and a statement of whether the
adversary consents to the requested exemption. The HSCMO shall
govern the action unless otherwise ordered by the Court. In the
event an individual action sets forth claims for damages caused
by sources other than flooding (to include, without limitation,
wind, fire, or any combination thereof), but pertaining to the
same property, the cases shall be reassigned to the same
District Judge and Magistrate Judge and consolidated for
discovery purposes, as set forth in the HSCMO.


     2.   Federal Rule of Civil Procedure 16

          The    HSCMO   constitutes    the   scheduling    order
contemplated by Federal Rule of Civil Procedure 16(b), in order
to ensure “the just, speedy, and inexpensive” resolution of each
NFIP and direct suit action in accordance with Federal Rule of
Civil Procedure 1, and in recognition of the Court’s commitment
to the prompt, fair, and efficient resolution of these actions.

     3.   Automatic Dismissals of Certain Claims

          a.    The following claims are hereby dismissed from
                any WYO action or direct suit:

                i.   Jury demands, see Lehman v. Nakshian, 453 U.S.
                     156, 160-61 (1981) (noting that, “[i]t has
                     long been settled that the Seventh Amendment
                     right to trial by jury does not apply in
                     actions against the Federal Government”); Van
                     Holt v. Liberty Mut. Fire Ins. Co., 163 F.3d
                     161, 165-67 (3d Cir. 1998) (noting that, “only
                     FEMA bears the risk” of standard flood
                     insurance policies issued by WYO companies and
                     that “a lawsuit against a WYO company is
                     [therefore], in reality, a suit against” the
                     federal government because “the United States
                     treasury funds [ultimately] pay off the
                     insureds’ claims”); Robinson v. Nationwide
                     Mut. Ins. Co., No. 12-5065, 2013 WL 686352, at
                     *6 (E.D. Pa. Feb. 26, 2013) (finding “no
                     Constitutional right to a jury trial” for
                     plaintiffs’ WYO claims);
               ii.   State law claims, see C.E.R. 1988, Inc. v.
                     Aetna Cas. & Sur. Co., 386 F.3d 263, 268 (3d
                     Cir. 2004) (noting that “state-law claims are

                                  2
            preempted by the NFIA” whether contractual in
            nature    or  “‘sounding   in   tort[,]’   but
            ‘intimately related to the disallowance of
            [an] insurance claim”) (citing Van Holt, 163
            F.3d 161, 167);
     iii.   Punitive damages claims, see Messa v. Omaha
            Prop. & Cas. Ins. Co., 122 F. Supp. 2d 513,
            522-23 (D.N.J. 2000) (dismissing plaintiffs’
            “extra-contractual” punitive damages claim
            “because federal law does not provide for”
            such remedies in NFIP cases); 3608 Sounds Ave.
            Condo. Ass’n v. S.C. Ins. Co., 58 F. Supp. 2d
            499, 503 (D.N.J. 1999) (finding plaintiff’s
            state “common law claims of punitive damages
            and attorney’s fees” not cognizable in suits
            “brought pursuant to the NFIA”); Dudick v.
            Nationwide Mut. Fire Ins. Co., No. 06-1768,
            2007 WL 984459, at *5 (E.D. Pa. Mar. 27, 2007)
            (dismissing plaintiff’s punitive damage claims
            because such claims “contravene the National
            Flood Insurance Program’s purpose of reducing
            fiscal pressure on federal flood relief
            efforts”)

b.     The following parties are hereby dismissed from
       any WYO action:

       i.   FEMA; and/or
      ii.   Directors and/or officers of FEMA.

c.     The following parties are hereby dismissed from
       any direct suit:

       i.   Officers and/or directors of FEMA.

d.     Any counsel seeking to reinstate any such
       dismissed claims must file within thirty (30)
       days from the entry of the HSCMO a letter request
       to the Magistrate Judge for reinstatement.    Any
       request to reinstate the dismissed claims shall
       set forth the specific legal basis for the
       requested relief (including, without limitation,
       all jurisdictional issues) with citations to
       relevant    authority.     The  adversary   shall
       thereafter    have   seven  (7)  days   to   file
       opposition.


                         3
              4.             Automatic Discovery Procedure2

          In recognition of the issues generally implicated in
NFIP and direct suit actions, the Court shall require the
automatic disclosure of certain information in an expedited
manner. This requirement is intended to facilitate the necessary
evaluation of each action prior to the Court’s initial case
management conference.   The following discovery protocol shall
therefore govern the initial phase of discovery in lieu of the
initial disclosures set forth by Federal Rule of Civil Procedure
26(a).

          The discovery protocol generally requires that all
pretrial discovery be completed within one hundred and twenty
(120) days from entry of the HSCMO.    The Hurricane Sandy Case
Management Discovery Schedule, available on the Court’s website
for Hurricane Sandy litigation, generally summarizes the time
frames within which the parties shall exchange, produce, and/or
conduct necessary discovery.

          Nothing in the HSCMO, however, shall be construed to
preclude a party from exchanging additional information that a
party reasonably considers to be helpful in evaluating the legal
and factual contentions at issue in the litigation.

          Each   party   must   simultaneously serve  Automatic
Disclosures as set forth herein within thirty (30) days from
entry of the HSCMO.     Counsel should not file these Automatic
Disclosures on the CM/ECF system.

                             a.             Automatic Disclosures by the Plaintiff:

                                          i.           Plaintiff   shall    provide  the   following
                                                       disclosures with respect to each property set
                                                       forth in the Complaint:



                                                            
2
  The Court notes that the Eastern District of New York entered a
Case Management Order concerning certain litigation arising out
of Hurricane Sandy. In re Hurricane Sandy Cases, 14-mc-41, Case
Management Order No. 1 (E.D.N.Y. Feb. 21, 2014), available at
https://www.nyed.uscourts.gov/sites/default/files/general-
ordes/14mc41cmo01.pdf.   The Court adopted in part the Eastern
District of New York’s Case Management Order in the Court’s Case
Management Order No. 1, particularly with respect to Automatic
Disclosures.
                                                                   4
       1.   The current address of each plaintiff
            property owner;

       2.   The address of each affected property;

       3.   The name of each insurer and all policy
            numbers for each insurance policy held
            by or potentially benefitting plaintiff
            and/or the property on the date of the
            loss, including relevant claim numbers
            for any claims;

       4.   A   detailed   itemized    statement   of
            claimed   damages,    including   content
            claims if in dispute;

       5.   A statement of any amounts paid or
            offered to be paid under the policy and
            a detailed itemization of those items
            for which plaintiff claims underpayment
            with   citation   to   the   supporting
            documentation;

       6.   In the event of nonpayment, the basis
            upon which defendant denied coverage;

       7.   A   statement  setting      forth  prior
            attempts at arbitration    or mediation,
            if any; and

       8.   The   identification   of  any   other
            Hurricane Sandy related lawsuits filed
            or contemplated for that particular
            property or plaintiff.


ii.   Plaintiff   shall    provide the   following
      documents with respect to each property set
      forth in the Complaint:

       1.   All documents supporting or evidencing
            the claimed loss, including, without
            limitation, loss estimates from other
            insurers,    any    adjuster’s    reports,
            engineering      reports,    contractor’s
            reports   or    estimates;   photographs,
            claim   log    notes,    and   any   other

                   5
                documents   relating  to   repair  work
                performed as a result of Hurricane
                Sandy,    including  contracts,   bids,
                estimates, invoices or work tickets for
                completed work repair documentation at
                issue;

           2.   All documents reflecting any payments
                received to date from any insurer,
                FEMA, or from any other federal, state,
                or     local    governmental     program
                including,   without   limitation,   the
                United     States     Small     Business
                Association;

           3.   All documents relied upon by plaintiff
                in accordance with the applicable proof
                of loss requirements and documents
                required    by    the    standard    flood
                insurance policy, including documents
                relied upon by plaintiff to satisfy the
                detailed    line    item     documentation
                requirement    of  the    standard   flood
                insurance policy;

           4.   Any written communications exchanged
                between    the   insured    or   insurer
                concerning the claimed loss; and

           5.   To the extent in plaintiff’s custody,
                control, or possession, the entire
                nonprivileged   file   of   any expert,
                estimator or contractor hired by the
                plaintiff or counsel to inspect the
                property   and/or    render   a report,
                estimate, or opinion.

b.   Automatic Disclosures by Defendant:

     i.   Defendant   shall    provide  the   following
          disclosures with respect to each property set
          forth in the Complaint:

           1.   In the event no payment on the policy
                has   been   made   and/or   offered, an
                explanation or statement setting forth
                the    grounds    for    declination  of

                       6
            coverage,         including,         without
            limitation:

            a.   Any applicable policy exclusions;

            b.   Whether non-payment        of premiums
                 resulted  in    the         denial  of
                 coverage;

            c.   Whether    the    dispute      and/or
                 declination concerns the nature of
                 the   damage   incurred    and    its
                 coverage under the policy;

            d.   Whether    the    dispute   and/or
                 declination concerns the value of
                 the claimed losses; and

            e.   Whether     the    dispute       and/or
                 declination    concerns  any      other
                 legal basis;

       2.   In the event payment on the policy has
            been made and/or offered, defendant’s
            position   concerning    the remaining
            amount of loss disputed; and

       3.   A   statement  setting          forth  prior
            attempts at arbitration        or mediation,
            if any.

ii.   Defendant   shall    provide the   following
      documents with respect to each property set
      forth in the Complaint:

       1.   All non-privileged documents contained
            in the claims file concerning the
            policy,   including  any    declination
            letters and notices of nonpayment of
            premiums;

       2.   Any   documentation      relating    to    an
            assessment    of     the    claimed     loss,
            including all loss reports and damage
            assessments,       adjuster’s       reports,
            engineering      reports,      contractor’s
            reports,   photographs     taken    of    the

                   7
               damage or claimed losses, and any other
               evaluations of the claim;

          3.   The   names   and   addresses   of   the
               adjusters for each claim;

          4.   All claim log notes;

          5.   Records of payments made to the insured
               pursuant to the policy;

          6.   All   expert   reports  and/or    written
               communications    that    contain     any
               description or analysis of the scope of
               loss or any defenses under the policy;

          7.   All emails contained within the claim
               file or specific to that claim; and

          8.   To the extent in defendant’s custody,
               control, or possession, the entire
               nonprivileged   file   of   any expert,
               estimator or contractor hired by the
               defendant or its counsel to inspect the
               property   and/or    render   a report,
               estimate, or opinion.

c.   Production: The attorneys shall meet and confer
     by   telephone   or   in   person  in  good   faith
     concerning   the    method   and  format   of   any
     production, including whether the production
     shall occur through electronic means within ten
     (10) days from entry of the HSCMO. All documents
     produced shall be Bates-stamped.

d.   Electronically-stored information (“ESI”):     To
     the extent ESI is implicated in an individual
     action, the parties shall first meet and confer
     concerning   any  ESI  issues.   Thereafter,  any
     disputes may be presented to the Magistrate Judge
     by way of informal letter application. Any
     requests for electronically-stored information
     shall address, with specificity, whether “the
     burden or expense of the proposed discovery
     outweighs its likely benefit,” in light “of the
     issues at stake in the litigation,” as set forth


                      8
              in    Federal     Rule     of    Civil     Procedure
              26(b)(2)(C)(iii).

         e.   Failure to Disclose: To the extent any party
              asserts that the adversary has failed to make
              appropriate disclosures, the party shall first
              make a written request setting forth, with
              specificity,    the   documentation  and/or   other
              information the party believes has not been
              disclosed. The adversary shall provide a written
              response within five (5) days from receipt of the
              initial correspondence. The parties shall then
              meet   and   confer,   either   in  person  or   by
              telephone.     Thereafter, any dispute shall be
              brought to the Magistrate Judge by way of
              informal letter application, which shall include
              counsel’s certification that counsel have first
              met and conferred in person or by telephone
              concerning the dispute.

         f.   Privilege Log: Any documents required to be
              produced pursuant to the HSCMO, but withheld on
              the basis of privilege, shall be identified in a
              privilege log in accordance with Federal Rule of
              Civil Procedure 26(b)(5).     When the inadvertent
              or   mistaken   disclosure   of   any   information,
              document or thing protected by privilege or work-
              product immunity is discovered by the producing
              party and brought to the attention of the
              receiving party, the receiving party’s treatment
              of such material shall be in accordance with
              Federal Rule of Civil Procedure 26(b)(5)(B). Such
              inadvertent   or   mistaken   disclosure    of   such
              information, document or thing shall not by
              itself constitute a waiver by the producing party
              of any claims of privilege or work-product
              immunity. However, nothing herein restricts the
              right of the receiving party to challenge the
              producing    party’s   claim    of    privilege    if
              appropriate   within   a   reasonable    time   after
              receiving notice of the inadvertent or mistaken
              disclosure.

    5.   Statements of Contentions

         Within forty-five (45) days from entry of the HSCMO,
the parties shall exchange written statements of contentions.

                                9
The statements of contentions shall specifically address,
without limitation, each party’s legal, factual, and/or monetary
contentions with respect to the litigation. Counsel should not
file these Statements of Contentions on the CM/ECF system.

    6.   Additional Written Discovery

          In addition to the Automatic Disclosures, the parties
may conduct the following discovery following submission of the
Statement of Contentions.   All such additional discovery shall
be served no later than sixty (60) days from entry of the HSCMO
(fifteen (15) days after submission of the Statement of
Contentions).

         a.   Interrogatories: Each party may serve no more
              than one set of interrogatories limited to ten
              (10) interrogatories pursuant to Federal Rule of
              Civil Procedure 33.

         b.   Requests for the Production of Documents: Each
              party may serve no more than one set of requests
              for   the  production   of  additional documents
              limited to ten (10) requests pursuant to Federal
              Rule of Civil Procedure 34.

         c.   Requests for Admissions: Each party may serve no
              more than twenty (20) requests for admissions
              pursuant to Federal Rule of Civil Procedure 36.

          Any responses, answers, and objections to initial
written discovery requests shall be served in accordance with
the Federal Rules of Civil Procedure and the Local Civil Rules.

    7.   Depositions of Fact Witnesses

         a.   Each party     may take no more than three (3)
              depositions    pursuant to Federal Rules of Civil
              Procedure 30    and 31 without leave of Court. Such
              depositions    shall conclude no later than one
              hundred and    twenty (120) days from entry of the
              HSCMO.

         b.   All depositions are to be conducted in accordance
              with the provisions of Appendix R to the Local
              Civil Rules.



                                10
           c.   Scheduling of depositions shall be agreed upon by
                counsel and shall not be set unilaterally.

     8.    Motions to Amend

          Any motions to amend the pleadings or to join new
parties shall be filed no later than sixty (60) days from entry
of the HSCMO. 

     9.    Expert Witnesses

           a.   All   expert   reports  and   expert    disclosures
                pursuant to Federal Rule of Civil Procedure
                26(a)(2) on behalf of plaintiff shall be served
                upon counsel for defendant not later than one
                hundred and fifty (150) days from entry of the
                HSCMO, and shall be accompanied by the curriculum
                vitae of any proposed expert witnesses.

           b.   All   expert   reports  and   expert  disclosures
                pursuant to Federal Rule of Civil Procedure
                26(a)(2) on behalf of defendant shall be served
                upon counsel for plaintiff no later than one
                hundred and eighty (180) days from entry of the
                HSCMO, and shall be accompanied by the curriculum
                vitae of the proposed expert witness.

           c.   Depositions of proposed expert witnesses pursuant
                to Federal Rule of Civil Procedure 26(b)(4)(A)
                shall be concluded no later than two hundred and
                ten (210) days from entry of the HSCMO.

           d.   The parties shall also exchange, in accordance
                with the HSCMO, written statements identifying
                all opinion testimony counsel that the parties
                anticipate will be presented at trial pursuant to
                Federal Rule of Evidence 701 and Teen-Ed v.
                Kimball International, Inc., 620 F.2d 399 (3d
                Cir. 1980).

     10.   Discovery Applications and Motions

          In light of the Court’s requirement that the parties
meet and confer prior to filing an informal discovery
application or motion, the Court does not anticipate significant
discovery motion practice.


                                11
          To the extent necessary, any modifications to the
schedule and/or scope of the discovery shall be directed to the
Magistrate Judge, and shall be filed in accordance with Local
Civil Rule 37.1.   Counsel shall first meet and confer in good
faith by telephone or in person concerning any need to modify
the schedule and/or scope of the discovery.        This meet and
confer shall proceed any informal application or motion, and all
informal applications and motions shall contain a statement
certifying counsels’ compliance with the meet and confer
obligations set forth herein and in Local Civil Rule 37.1.

          All factual discovery motions and applications shall
be made returnable prior to the expiration of the one hundred
and twenty (120) day pretrial discovery period.

    11.   Extensions of Time

          Any enlargement of the deadlines set forth herein
shall be directed to the Magistrate Judge, and shall be granted
only upon a showing of good cause.         Counsel shall confer
telephonically prior to applying to the Magistrate Judge to
extend a deadline, and any application shall state whether the
adversary consents or opposes the requested extension. However,
applications that state that counsel have either too many cases,
or are otherwise too busy to meet the deadlines prescribed
herein, will fail to establish the requisite good cause. In the
event counsel of record claims to be too pressed with other
cases, the Court may require substitution of new counsel.

    12.   Initial Case Management Conference

          Within one hundred and twenty (120) days from entry of
the HSCMO (at which time the parties shall have substantially,
if not entirely, completed the pretrial discovery process), the
parties shall appear telephonically for an initial case
management conference before the Magistrate Judge on a date to
be set by the Court. In the event the parties have not received
a case management conference date upon expiration of the one
hundred and twenty (120) day period, the parties shall submit a
letter request to the Magistrate Judge, setting forth joint
proposed dates.

          In anticipation of the initial case management
conference, the parties shall meet and confer by telephone or in
person, and shall submit a joint status report to the Court five
(5) days prior to the scheduled conference.     The joint status
report shall be submitted to the Magistrate Judge and shall not

                               12
be electronically filed on the CM/ECF system. The joint status
report shall address, without limitation: (1) the discovery
completed to date; (2) any additional and/or outstanding
discovery; (3) the timeline for the completion of any additional
and/or contemplated discovery; (4) an explanation as to why the
discovery has not been completed; (5) a statement of the
disputed factual and/or legal contentions, and the remaining
amount in controversy; (6) any other Hurricane Sandy related
lawsuits filed or contemplated for that particular property or
plaintiff (including, without limitation, claims related to wind
damage, flood damage, fire damage, or any combination thereof);
and (7) a statement setting forth the status of settlement
discussions (including the propriety of mediation, arbitration,
and/or a settlement conference).

          At the conference with the Court, all parties who are
not appearing pro se shall be represented by counsel who are
familiar with the file and have full authority to bind their
clients in all pre-trial matters.       Counsel shall also be
prepared to discuss settlement.

          The Court shall issue in each case a scheduling order
after the initial case management conference, which shall
address, without limitation, time periods within which to
complete any remaining discovery, a referral to arbitration
and/or mediation, if appropriate, a date for the final pretrial
conference, and/or a time period within which to submit
dispositive motions (except with respect to motions contemplated
pursuant to Federal Rule of Civil Procedure 12(b)(1) and
(b)(2)).

    13.   Dispositive Motions

          To the extent contemplated by the Court’s scheduling
order issued after the initial case management conference, any
dispositive motions shall be filed, served, and responded to in
accordance with Local Civil Rules 7.1, 7.2, 56.1 and 78.1.    No
dispositive motions, except motions pursuant to Federal Rules of
Civil Procedure 12(b)(1) and (b)(2), shall be filed prior to the
initial case management conference.

    14.   Alternative Dispute Resolution

          Arbitration pursuant to Local Civil Rule 201.1 remains
a preferred option for NFIP and direct suit cases. The parties
may stipulate to the referral of an action to arbitration, or


                                13
the Court may order arbitration if the contested issues appear
arbitrable.

          If the dollar value of loss constitutes the primary
issue   after   the  parties   exchange  their  Statements   of
Contentions, the parties shall proceed to loss appraisal in
accordance with the applicable standard flood insurance policy,
or the Court shall refer the action to compulsory arbitration
pursuant to Local Civil Rule 201.1. Any disputes concerning the
scope, effect, and/or interpretation of the standard flood
insurance policy with respect to the loss appraisal process
shall be submitted to the Magistrate Judge by way of informal
letter application.

    15.   Joint Final Pretrial Orders

          In the event the Court sets a date for a final
pretrial conference in a scheduling order after the initial case
management conference, the proposed final pretrial order will be
submitted in the standard form to be provided by the Court. In
accordance with Federal Rule of Civil Procedure 16(d), trial
counsel shall appear at the final pretrial conference unless
expressly excused by the Court. 
    16.   Notice and Opportunity to Inspect

          Prior to the demolition of any existing real property
during the course of the litigation, plaintiff shall provide to
defendant sufficient written notice of plaintiff’s intent to
destruct, remediate, and/or demolish any relevant evidence.
Defendant shall thereafter be afforded a full and fair
opportunity to inspect the relevant evidence for a period not to
exceed sixty (60) days.

    17.   Discovery Confidentiality Orders

          Upon submission of a certification in accordance with
Local Civil Rule 5.3(b), the discovery confidentiality order set
forth in Appendix S to the Local Civil Rules shall be entered.
No alternate form of discovery confidentiality order shall be
permitted without prior approval from the Court. Any request to
modify the discovery confidentiality order set forth in Appendix
S shall set forth, with specificity, the grounds for any
proposed changes.




                               14
     18.   Motions to Appear pro hac vice

          Local Civil Rule 101.1 shall continue to govern
motions to appear pro hac vice.       However, in the event an
attorney has been admitted pro hac vice in one NFIP or direct
suit action, any applications to appear pro hac vice in
subsequent cases may be submitted to the Magistrate Judge by
informal letter application setting forth whether the adversary
consents, containing a statement certifying that no reportable
events in accordance with Local Civil Rule 101.1(c) have
occurred during the intervening period, appending a copy of the
order granting counsel’s pro hac vice appearance, and a proposed
order in accordance with the form available on this Court’s
website for Hurricane Sandy litigation.

     19.   Telephonic Appearances

          Counsel shall be permitted to appear telephonically at
all conferences, unless the Court expressly orders an in-person
appearance.

     20.   Liaison Counsel

          The   Court  finds   no   cause   to   necessitate   the
appointment of liaison counsel at this time. 
     21.   Consolidation with other Hurricane Sandy cases

          All claims pertaining to the same property or
plaintiff (including, without limitation, wind, flood, fire, or
any combination thereof) will be consolidated for discovery
purposes only and assigned to the same District Judge and
Magistrate Judge.   In actions in which Plaintiff did not file
all claims pertaining to the same property or plaintiff
(including, without limitation, wind, flood, fire, or any
combination thereof) in the same suit, the plaintiff shall
advise the Magistrate Judge of all such cases as soon as
practicable, but no more than thirty (30) days after entry of
the HSCMO.   Thereafter, any Judicial Officer may sign an order
reassigning the related cases in accordance with Local Civil
Rule 40.1(c) to the District Judge and Magistrate Judge assigned
to the first pending action, in addition to an order
consolidating the actions for discovery purposes only in
accordance with Local Civil Rule 42.1.




                                15
                (12   H
                o     H

                o     H

                Lii   0

                U     H
                •     U)
                      H




Qc
                      P
           C)
xri.                  0
                      H


c2

UI   Ci)
                      N)
                      CD
                      H
                      CD


UIUI
U)


H
U)
H
21
H
0
H

0          /
0
CD
G)
UI